STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

ENTRE       HAMPTON                                                                 NO.     2022      CW    1238

VERSUS


PETROLEUM          SERVICES      GROUP,
LLC;    CF       INDUSTRIES      NITROGEN,
LLC;    QUALITY         CARRIERS,           INC.;                             NOVMBER            22,       2022
CLYDE       RICHARD;      AND    OLD

REPUBLIC          INSURANCE      COMPANY




In    Re:         Clyde        Richard,            Quality      Carriers,           Inc.,        and       Allianz
                  Underwriters              Insurance         Co.,     applying           for     supervisory
                  writs,        19th        Judicial      District        Court,          Parish        of    East

                  Baton       Rouge,        No.     691998.




BEFORE:           WHIPPLE,       C. J.,       GUIDRY     AND    WOLFE,        JJ.


        WRIT        DISMISSED.                    Pursuant      to     the     motion            to    withdraw


application               for        supervisory              writs          filed          by         relators,


representing              that       relators           have         reached        a     compromise           and

settlement             with     plaintiff            which     will     completely              resolve       this

matter    making  this               writ         application         moot,     and       requesting          that

the    writ application                be    withdrawn,        this    writ     is      dismissed.


                                                        VGW
                                                        JMG
                                                        EW




COURT       OF    APPEAL,       FIRST       CIRCUIT




AD—                    4 1
                       CLERK    OF   COURT

                 FOR    THE    COURT